El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Jaime Alvarez del Manzano Martínez compareció ante la Corte de Distrito de Mayagüez, para la lectura de una acu-sación que contra él presentó el Fiscal de dicha corte, por delito de falsificación. El acusado, después de oír la lectura de la acusación, se declaró culpable del delito de falsificación que en ella se le imputa. Y la corte, en 28 de noviembre *65de 1927, dictó sentencia en forma, condenando a dicho acu-nado a tres.años de presidio con trabajos forzados. De esa ■sentencia ha apelado el acusado para ante este tribunal.. ■
No bay en esta apelación, exposición del caso; y el ale-gato, escrito por el apelante, no presenta señalamiento' de errores en la forma ordenada por nuestro Eeg’lamento.
En realidad el apelante se queja de que la pena impuesta es excesiva, en relación con el delito. No es así. No existe error alguno que nos lleve a modificar o revocar la sentencia, que debe ser confirmada.